Exhibit 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as *****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

AMENDMENT

THIS AMENDMENT, entered as of April 1, 2006, modifies the Master Services
Agreement (the “Agreement”), executed on December 19, 2001 by and between
Rainmaker Systems, Inc. (“VAR”) and Dell Products LP, including Dell Marketing
LP (“Dell”). Upon the execution of this Amendment by Dell (the “Effective
Date”), Dell and VAR establish binding terms under which Dell may sell and VAR
may purchase and then remarket APOS Services (defined below) in the United
States. Therefore, the Parties agree as follows:

1. Definitions. As used in this Amendment, the following terms shall have the
following meanings:

“Approved Accounts” shall mean the accounts provided to VAR and specified by
Dell. Approved Accounts do not include those accounts that were previously
approved, but have been removed from the Approved Account list.

“Day(s)” shall mean calendar days, unless otherwise specified in a particular
clause of this Amendment.

“Order” shall mean any purchase order for APOS Services placed by VAR under this
Amendment.

“APOS Services” shall mean Dell extended hardware services and other services as
designated by Dell.

Other terms are defined elsewhere in this Amendment.

 

2. Scope of the Parties Relationship under this Amendment.

 

2.1 Limited Appointment as a VAR. Dell hereby appoints VAR to resell and
remarket APOS Services in accordance with the terms of this Amendment. VAR
agrees to use reasonable efforts to resell the APOS Services to the Approved
Accounts.

 

2.2 Other Limits on VAR’s Right to Resell the APOS Services. VAR agrees that it
may only resell the APOS Services to Approved Accounts. VAR may not use
distributors, third party sales agents, or other remarketers to sell the APOS
Services without Dell’s prior written approval of each such distributor, third
party sales agent, or other remarketer.

 

2.3 VAR’s Pricing Freedom. Neither Dell nor any employee of Dell has any
authority to determine or set VAR’s resale pricing of the APOS Services ******.

 

2.4 [******]

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

2.5 Recordkeeping/Document Delivery. VAR agrees to provide Dell with fifteen
(15) Days prior written notice of any material change related to VAR’s business,
including alterations of plans for remarketing the APOS Services. Additionally,
VAR will provide quarterly sales volume and business updates to the VAR liaison
at Dell in order to ensure the accuracy of the pricing discount earned by the
VAR.

 

2.6 Relationship of the Parties. Dell and VAR are independent contractors.
Neither Party will make any warranties or representations or assume any
obligations on the other Party’s behalf. Neither Party is nor will claim to be a
legal representative, partner, franchisee, agent or employee of the other Party
except as specifically stated in this Amendment. Each Party is responsible for
the direction and compensation, and is liable for the actions of, its employees.

 

3. Pricing.

 

3.1 Product Prices. Prices to VAR for the APOS Services are based on the
discount outlined below off Dell’s standard list prices for the APOS Services.
Dell’s standard list prices for the APOS Services that Dell generally makes
available to the public. All standard list prices are in U.S. dollars. Dell may
change the standard list prices from time to time for any reason. Dell’s written
quotes for special pricing on the APOS Services are binding on Dell for thirty
(30) days from the date issued or for the period identified by Dell. However, at
any time, Dell may revise the quotes and increase the price(s) of the APOS
Services.

 

3.2 Forecast. VAR will provide Dell with a quarterly forecast of its expected
demand of the APOS services. The quarterly forecast will be subject to approval
by Dell.

 

3.3 Discounts. VAR may purchase APOS Services from Dell under the following
tiered discounts, which will be based on quarterly performance:

 

% attainment of quarterly

forecast

   % discount  

up to 100 %

   [******] %

100% up to 110%

   [******] %

110% and up

   [******] %

VAR’s Discounts are based on VAR’s Annual estimated Forecast of $[******]. With
thirty (30) Days prior notice, Dell may adjust VAR’s Discounts if VAR’s
purchases do not meet VAR’s Annual estimated Forecast as measured on a prorated
quarterly basis. VAR’s spend will be reviewed each quarter, and will adjust the
percentage discount for the following quarter based on achievement of a
particular spend level. Once a final Sales Forecast is established for the
current Quarter, that Forecast is locked and cannot be increased by Dell. Dell
and VAR will finalize the Quarterly forecast no later than the end of week one
of the new quarter.

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

The parties agree to review the above discounts if the discounting to customers
change significantly.

 

3.4 Calculation of Discounts. VAR’s Discounts are calculated as a reduction off
standard list prices before the addition of shipping and handling charges and
any and all sales, value-added and other transactional taxes associated with the
sale of the APOS Services.

 

3.5 Special Pricing. VAR may also request special pricing for large volume
opportunities or other special, competitive customer opportunities.

 

3.6 Invoice and Payment Terms. Dell will invoice VAR for APOS Services monthly
based on consolidation of the [******] (defined below). VAR agrees to pay Dell’s
invoices within thirty (30) Days after the date of the invoice. Any portion of
an invoice not paid within thirty (30) Days of the invoice’s date is overdue. In
addition, without waiving any other rights and remedies at law or under this
Amendment, if an invoice balance is overdue, Dell may (a) refuse to accept
additional Orders under this Amendment; (b) terminate this Amendment in
accordance with the “Term and Termination” section; or (c) seek collection from
VAR, including all legal fees and other costs of collection. If VAR has failed
to pay an undisputed overdue amount after notice from Dell, Dell may refuse to
sell APOS service to VAR until remedied.

 

3.7 Taxes. VAR agrees to pay all sales, value added and other transactional
taxes associated with the sale of the APOS Services, unless VAR provides Dell
with a valid tax exemption certificate.

 

4. Orders. VAR will place Orders by submitting a [******], as specified by Dell,
to Dell on a [******].

 

5. Limitation of Liability. For purposes of this Amendment, section 8 of the
Master Services Agreement is replaced with the following:

BOTH PARTIES EXPRESSLY AGREE THAT IN NO EVENT SHALL EITHER PARTY BE LIABLE OR
RESPONSIBLE TO THE OTHER PARTY FOR ANY INCIDENTAL, INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS
AND DAMAGES RESULTING FROM LOSS OF USE OR LOSS OF CORRUPTED DATA OR SOFTWARE,
EVEN IF SUCH PARTY HAS BEEN ADVISED, KNEW OF OR SHOULD HAVE KNOWN OF THE
POSSIBILITY THEREOF. THE PARTIES EXPRESSLY WAIVE ANY CLAIMS DESCRIBED IN THIS
SECTION. VAR FURTHER AGREES THAT IT SHALL INCLUDE IN ALL AMENDMENTS SELLING,
LEASING, OR TRANSFERRING OWNERSHIP OF THE APOS SERVICES, A PROVISION SIMILAR TO
THE ABOVE DISCLAIMING AS TO DELL LIABILITY FOR INCIDENTAL, INDIRECT, SPECIAL, OR
CONSEQUENTIAL DAMAGES. DELL WILL NOT HAVE ANY LIABILITY FOR ANY DAMAGES ARISING
FROM THE USE OF THE APOS SERVICES IN ANY HIGH RISK ACTIVITY, INCLUDING, BUT NOT
LIMITED TO, THE OPERATION OF NUCLEAR FACILITIES, AIRCRAFT NAVIGATION OR
COMMUNICATION SYSTEMS, AIR TRAFFIC CONTROL, MEDICAL SYSTEMS, LIFE SUPPORT, OR
WEAPONS SYSTEMS.

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

6. Public Release of Information, Trademark and Advertising.

 

6.1 Public Release of Information. Neither Party, except as required by law, may
publicly release any information relating to this Amendment, including the
existence of this Amendment, without first receiving the prior written approval
of the other Party. Relative to Dell, such prior written approval must be
obtained from Dell’s public relations department. No other department within
Dell is authorized to consent to public releases of information. If a party is
required by law to make a disclosure regarding this amendment, the disclosing
party will allow the other party to review and approve such disclosure, with
such approval not be unreasonably withheld.

 

6.2 Advertising. Dell must approve all of VAR’s advertisements concerning the
APOS Services or this Amendment. Dell may reject and disallow VAR’s use of any
advertising or publicity relative to the APOS Services or this Amendment that
Dell finds, in Dell’s sole discretion, to be inaccurate, objectionable or
misleading. VAR, at VAR’s expense, will correct, change or withdraw any such
advertising or publicity rejected by Dell. VAR will, on a quarterly basis,
provide Dell with VAR’s marketing plan.

 

6.3 Trademarks. Dell hereby grants VAR the limited right to use Dell trademarks
and trade names for the limited purpose of marketing the APOS Services to
Approved Accounts. VAR acquires no ownership rights in Dell trademarks or trade
names and the limited rights granted to VAR under this Section end immediately
upon termination of this Amendment for any reason.

 

6.4 Indemnity. VAR agrees to, in accordance with the indemnification provisions
of this Amendment, indemnify, defend and hold Dell harmless from any and all
damages that accrue to Dell due to VAR’s failure to comply with this Section.
Dell agrees to, in accordance with the indemnification provisions of this
Amendment, indemnify, defend and hold VAR harmless from any and all damages that
accrue to VAR due to Dell’s failure to comply with this Section.

 

7. Compliance.

 

7.1 General Regulatory Compliance. Each Party, at its own expense, will comply
with all applicable laws, orders and regulations of any governmental authority
with jurisdiction over its activities in connection with this Amendment. Each
Party will furnish to the other Party any information required to enable the
other Party to comply with applicable laws and regulations related to the APOS
Services. The APOS Services should not be used in any high-risk activity,
including, but not limited to, the operation of nuclear facilities, aircraft
navigation or communication systems, air traffic control, medical systems, life
support, or weapons systems.

 

4



--------------------------------------------------------------------------------

7.2 Import/Export Compliance. VAR shall not, directly or indirectly, export,
re-export or transship APOS Services in violation of any applicable export
control laws and regulations of any country having jurisdiction over the APOS
Services or Parties to this Amendment (“Export Laws”), including without
limitation, the U.S. Export Administration Regulations, the Enhanced
Proliferation Control Initiative (EPCI) Regulations, the Foreign Asset Control
Regulations and any economic sanctions imposed by the United States Government
upon any foreign country. VAR represents and warrants that the APOS Services
will not be destined for a prohibited chemical, biological or nuclear weapons or
missile use. VAR agrees, at VAR’s own expense, to comply with all applicable
Export Laws and will, in accordance with the indemnification provisions of this
Amendment, indemnify, defend and hold Dell harmless from any claim against Dell
due to VAR’s violation or alleged violation of the Export Laws.

 

8. Term and Termination.

 

8.1 Three Year Term. The term of this Amendment is three (3) years beginning on
the Effective Date. This Amendment will automatically renew for consecutive
additional one (1) year terms unless either Party notifies the other Party of
its intent to terminate this Amendment at least one hundred eighty (180) Days
before the end of the then-current term.

 

8.2 One Hundred Eighty Day No Cause Termination. Either Party may terminate this
Amendment in such Party’s sole discretion, with or without cause, upon at least
one hundred eighty (180) Days prior written notice to the other Party.

 

8.4 Termination for Cause. Either Party may at its option, and upon written
notice to the other Party, immediately terminate this Amendment if: (i) a
material violation or breach of this Amendment by the other Party is not
remedied within ten (10) Days after the breaching Party’s receipt of written
notice of the violation or breach; (ii) the other Party admits in writing its
inability to pay its debts generally as they become due, files a petition for
bankruptcy or executes an assignment for the benefit of creditors or similar
document; (iii) a receiver, trustee in bankruptcy or similar officer is
appointed for the other Party’s property; or (iv) a majority interest of the
equity or assets of the other Party is transferred to an unrelated third party
or this Amendment is assigned by VAR without Dell’s prior written consent.

 

8.5 Effect of Termination. Upon any termination of this Amendment, the
provisions of this Amendment shall continue to apply to all Orders accepted by
Dell prior to the effective date of such termination. Termination of this
Amendment shall not relieve VAR of any obligation to make payments that are owed
to Dell under the terms of this Amendment. Termination shall not exclude other
remedies for failure of a Party to perform its obligations. Upon termination of
this Amendment, VAR shall promptly return any tooling, loaned equipment or test
fixtures provided by Dell to VAR. The rights and obligations of the Parties that
are executory shall survive any termination or expiration of this Amendment.

 

5



--------------------------------------------------------------------------------

9. Subject to 10.1 of the Agreement, VAR acknowledges that all customer data is
exclusively Dell’s intellectual property. VAR agrees to comply with the Dell
Privacy Policy.

10. Return Rights. For the purchases of APOS Services made by VAR from Dell
under this schedule, VAR may return the APOS for credit up to [******] from the
date of order. Dell and VAR will discuss extended returns on a case-by- case
basis.

11. Data Privacy. Schedule E, Amendment to Statement of Work, is incorporated by
reference for all purposes as if set forth at length.

 

12. Rainmaker will make SKU, pricing and/or service offering changes within 14
days of notice by Dell.

13. Notice. Any notice given under this Amendment must be in writing and will be
effective when delivered to the other Party at the address set forth for that
Party. Notice addresses may only be changed in writing by the Parties by
following the notice provisions of this Section. The Parties hereby appoint
Liaisons for notice and communication purposes under this Amendment:

Dell:

Dell Liaison: Pilar Schenk

Dell Marketing L.P.

One Dell Way

Box 14

Round Rock, Texas 78682

cc: General Counsel

VAR:

VAR Liaison: Bob Langer

VP & GM Austin Services Sales

Rainmaker Systems, Inc.

8701 N. Mopac - Suite 200

Austin, TX 78759

512-437-7195 (O)

512-573-3954 (C)

bob.langer@rmkr.com

14. Except as provided herein, the Amendment remains unchanged and in full force
and effect.

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

AGREED:

 

DELL MARKETING L.P.      Rainmaker Systems, Inc. (“Dell”)     
            (“VAR”) By:   

/s/ Rocky Mountain

 

     By:   

/s/ Steve Valenzuela

 

Name:   

Rocky Mountain

 

     Name:   

Steve Valenzuela

Title:    Vice President      Title:   

CFO

Date:    March 7, 2006      Date:   

March 3, 2006

 

7